Case: 10-50601 Document: 00511445359 Page: 1 Date Filed: 04/14/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 14, 2011
                                     No. 10-50601
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

GEORGE SAMIR WASSOUF,

                                                   Petitioner-Appellant

v.

ROBERT JOILCOEUR, District Director; JANET NAPOLITANO, Secretary of
U.S. Department of Homeland Security; ERIC H. HOLDER, JR., U.S. Attorney
General,

                                                   Respondents-Appellees


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 3:08-CV-290


Before KING, BENAVIDES, and ELROD, Circuit Judges
PER CURIAM:*
       George Samir Wassouf appeals the denial of his motion to reopen the
district court’s order denying his 28 U.S.C. § 2241 petition and motion for
reconsideration.
       Wassouf’s motion to reopen is construed as a motion under Federal Rule
of Civil Procedure 60(b). Wassouf has failed to show the district court abused its



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50601 Document: 00511445359 Page: 2 Date Filed: 04/14/2011

                                 No. 10-50601

discretion in denying the motion or motion for reconsideration. See Bailey v.
Cain, 609 F.3d 763, 767 (5th Cir. 2010), cert. denied, 131 S. Ct. 931 (2011); see
also Midland West Corp. v. FDIC, 911 F.2d 1141, 1145 (5th Cir. 1990).
      The orders of the district court are AFFIRMED. Wassouf’s motion for
appointment of counsel is DENIED. See Schwander v. Blackburn, 750 F.2d 494,
502-03 (5th Cir. 1985).




                                       2